Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 1 of 20            FILED
                                                                   2021 Mar-19 PM 12:02
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                 EXHIBIT B
     Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 2 of 20




                                  REDACTED




          REDACTED
CONFIDENTIAL                                                      ADM-Ferguson 001833
     Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 3 of 20




REDACTED




CONFIDENTIAL                                                      ADM-Ferguson 001834
     Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 4 of 20




CONFIDENTIAL                                                      ADM-Ferguson 001835
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 5 of 20




CONFIDENTIAL                                                                 ADM-Ferguson 001836
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 6 of 20




CONFIDENTIAL                                                                 ADM-Ferguson 001837
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 7 of 20




CONFIDENTIAL                                                                 ADM-Ferguson 001838
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 8 of 20




CONFIDENTIAL                                                                 ADM-Ferguson 001839
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 9 of 20




CONFIDENTIAL                                                                 ADM-Ferguson 001840
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 10 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001841
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 11 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001842
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 12 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001843
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 13 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001844
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 14 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001845
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 15 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001846
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 16 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001847
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 17 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001848
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 18 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001849
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 19 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001850
          Case 2:20-cv-02076-ACA Document 34-2 Filed 03/19/21 Page 20 of 20




CONFIDENTIAL                                                                  ADM-Ferguson 001851
